Case 2:17-cv-02651-GMN-EJY Document 53-10 Filed 09/24/19 Page 1 of 2




                     EXHIBIT I
             July 23, 2018 Email Exchange between
              Christopher Austin and Ronald Green
            Case 2:17-cv-02651-GMN-EJY Document 53-10 Filed 09/24/19 Page 2 of 2


  From:    F. Christopher Austin caustin@weidemiller.com
Subject:   Fairfax Meeting
   Date:   July 23, 2018 at 10:55 AM
     To:   Ron Green rdg@randazza.com
    Cc:    Brianna Show bshow@weidemiller.com


       Ron:

       In the context of se.lement discussions, Switch would like to understand just what Fairfax
       communicated to Aligned. Sam is pressing for a date that Fairfax could be available at Fairfax’s
       locaCon for such a discussion.

       Chris

       F. Christopher Austin
       Weide & Miller, Ltd.
       10655 Park Run Drive
       Suite 100
       Las Vegas NV 89144
       702.610.9094 Mobile
       702.382.4804 Office
       702.382.4805 Fax
       caustin@weidemiller.com | www.weidemiller.com

       This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
       applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient,
       you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
       received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and
       destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
       (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
       promote, recommend or market any tax-related matter addressed herein.
